            Case 1:20-cv-00876-YK Document 22 Filed 12/08/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KIRK ALTMANSHOFER,                               :
         Plaintiff                               :            No. 1:20-cv-00876
                                                 :
               v.                                :            (Judge Kane)
                                                 :
DISPLAY SOURCE ALLIANCE, LLC.,                   :
et al.,                                          :
          Defendants                             :

                                        MEMORANDUM

       Before the Court is Defendants Henry Leaverton, Thomas Leaverton, and Javier Espinosa

(collectively “the Individual Defendants”)’ motion to dismiss Plaintiff Kirk Altmanshofer

(“Plaintiff”)’s first amended complaint against them for failure to state a claim for which relief

may be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. No. 16.) For the

reasons that follow, the Court will grant the Individual Defendants’ motion.

I.     BACKGROUND

       A.      Procedural Background

       Plaintiff initiated the above-captioned action on May 29, 2020 by filing a complaint in

this Court asserting claims for breach of contract and violations of the Pennsylvania Wage

Payment and Collection Law, 43 PA. CONS. STAT. § 260.1, et seq. (“WPCL”), against the

Individual Defendants and Display Source Alliance, LLC (“DSA”). (Doc. No. 1.) On August

24, 2020, the Individual Defendants filed a motion to dismiss the complaint (Doc. No. 10), while

DSA filed an answer to the complaint (Doc. No. 9). Plaintiff subsequently filed the first

amended complaint on September 8, 2020. (Doc. No. 12.) In light of the filing of an amended

complaint, the Court denied the Individual Defendants’ first motion to dismiss as moot. (Doc.

No. 13.) After the parties stipulated to an extension of time to respond to the first amended
            Case 1:20-cv-00876-YK Document 22 Filed 12/08/20 Page 2 of 8




complaint (Doc. No. 14), on October 6, 2020, DSA once again filed an answer (Doc. No. 17),

and the Individual Defendants filed a renewed motion to dismiss the first amended complaint

(Doc. No. 16). Having been fully briefed (Doc. Nos. 16-1, 18, 21), the renewed motion is ripe

for disposition.

       B.      Factual Background 1

       Plaintiff is a citizen of Pennsylvania who resides in York County. (Doc. No. 12 ¶ 1.)

DSA is a limited liability company organized under the laws of the state of Texas that, during the

period relevant to this action, maintained an office in Hershey, Pennsylvania. (Id. ¶ 2.) The

Individual Defendants hold corporate office as follows: Henry Leaverton is the chief executive

officer of DSA (id. ¶ 3); Thomas Leaverton is the chief operating officer of DSA (id. ¶ 4); and

Javier Espinosa is the chief marketing officer of DSA (id. ¶ 5).

       Plaintiff alleges that he “was hired by DSA and Defendant Henry Leaverton on July 13,

2015” as the Director of Front End Innovation for DSA. (Id. ¶ 9.) He submits that his

compensation plan included an annual salary of eighty thousand dollars ($80,000) as well as a

“DFEI Incentive Plan” that indicated he would also be paid for commissions on programs

executed. (Id. ¶¶ 9, 11.) Plaintiff states that in 2016, his job duties were changed to include

equipment sales, the commission for which, according to his supervisor, Tom Norman, would be

six (6) percent of the sales margin. (Id. ¶ 12.) Plaintiff alleges that although he accepted the

change to his job duties and commission rates and “faithfully performed his job duties” during

2017, Defendants failed to pay him any DFEI Incentive Plan payments for executed programs or

commissions for equipment sales attributable to Plaintiff throughout that year. (Id. ¶¶ 13-14.)




1
 The following factual background is taken from the allegations of Plaintiff’s first amended
complaint. (Doc. No. 12.)
                                                 2
          Case 1:20-cv-00876-YK Document 22 Filed 12/08/20 Page 3 of 8




       Plaintiff alleges that “on or about March 23, 2018, Defendants paid Plaintiff retroactive

commission payments at the rate of $3,000 per week, totaling $60,000 for the amounts owed in

the 2017 calendar year, leaving at least $70,655.25 unpaid.” (Id. ¶ 17.) Plaintiff further alleges

that in 2018, Defendants once again failed to pay Plaintiff any DFEI Incentive Plan payments for

executed programs or commissions for sales attributable to Plaintiff throughout the year. (Id. ¶

19.) Plaintiff asserts that the same nonpayment occurred for 2019. (Id. ¶¶ 22-24.) In addition,

Plaintiff states that he “repeatedly requested explanations of the calculation of his commissions

throughout 2017, 2018, and 2019, but Defendants Henry Leaverton and Thomas Leaverton failed

and refused to provide such explanations.” (Id. ¶ 29.) Plaintiff was terminated from DSA on

October 10, 2019. (Id. ¶ 26.) Subsequent to his termination, Plaintiff asserts that “by check

dated October 18, 2019, Defendants paid Plaintiff a gross amount of $19,924.10 noting the

amount was attributable to ‘commissions.’” (Id. ¶ 28.)

II.    LEGAL STANDARD

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). When reviewing the sufficiency of a complaint pursuant to a motion to dismiss

under Rule 12(b)(6), the Court must accept as true all material allegations in the complaint and

all reasonable inferences that can be drawn from them, viewed in the light most favorable to the

plaintiff. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However,

the Court need not accept legal conclusions set forth as factual allegations. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, a civil complaint must “set out ‘sufficient

factual matter’ to show that the claim is facially plausible.” See Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).



                                                 3
            Case 1:20-cv-00876-YK Document 22 Filed 12/08/20 Page 4 of 8




       Consistent with the Supreme Court’s ruling in Twombly and Ibqal, the Third Circuit has

identified three steps a district court must take when determining the sufficiency of a complaint

under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to state a claim; (2) identify

any conclusory allegations contained in the complaint “not entitled” to the assumption of truth;

and (3) determine whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp., 629 F. 3d

121, 130 (3d Cir. 2010) (citation and quotation marks omitted). A complaint is properly

dismissed where the factual content in the complaint does not allow a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” See Iqbal, 556 U.S.

at 678. Additionally, a court may not assume that a plaintiff can prove facts that the plaintiff has

not alleged. See Associated Gen. Contractors of Cal. v. Cal. State Council of Carpenters, 459

U.S. 519, 526 (1983).

III.   DISCUSSION

       A.      Legal Standard

       The WPCL is a vehicle through which employees may recover unpaid wages and benefits

owed by an employer. See 43 PA. CONS. STAT. §§ 260.3, 260.9a. Under this statute, an

“employer” is defined as “every person, firm partnership, association, corporation, receiver or

other officer of a court of this Commonwealth and any agent or officer of any of the above-

mentioned classes employing any person in this Commonwealth.” See id. § 260.2a. By its

terms, this broad definition can also impose liability on high-ranking corporate officers for

unpaid wages; however, a plaintiff must “plead and prove that the officer or agent charged took

an ‘active role’ in the corporate advising, policy-making or decision-making that led to the

alleged violation of the WPCL before a corporate officer or agent may be considered an



                                                 4
            Case 1:20-cv-00876-YK Document 22 Filed 12/08/20 Page 5 of 8




‘employer’ and subject to liability.” See White v. Ciber, Inc., No. 1:07-CV-1483, 2007 WL

3491272, at *3 (M.D. Pa. Nov. 14, 2007). Therefore, when seeking to impose liability on an

individual officer, alleging that the officer held a particular title is insufficient. See Mohney v.

McClure, 568 A.2d 682, 686 (Pa. Super. Ct. 1990) (rejecting the argument that the legislature

“intended liability merely by virtue of holding corporate office”), aff’d, Mohney v. McClure, 604

A.2d 1021 (Pa. 1992).

       B.      Parties’ Arguments

       In support of the instant motion, the Individual Defendants argue that the first amended

complaint fails to “allege any facts to suggest that the Individual Defendants were actively

involved in setting the terms of Plaintiff’s commission structure or withholding the commissions

Plaintiff believes he is now owed[.]” (Doc. No. 16-1 at 6 (emphasis in original).) The Individual

Defendants note that, even when viewed in the light most favorable to Plaintiff, the first

amended complaint at most alleges that Defendant Henry Leaverton is liable under the WPCL

because he signed Plaintiff’s personnel documents. (Id. at 8.) Further, the Individual Defendants

point out that Plaintiff specifically alleges at one point in the first amended complaint that Tom

Norman, Plaintiff’s direct supervisor, set the terms of his commission structure rather than the

Individual Defendants. (Id. at 8 (citing Doc. No. 12 ¶ 12).) Finally, the Individual Defendants

argue that the only allegations related to Defendants Thomas Leaverton and Javier Espinosa are

“boilerplate” statements that they are “‘active decision-maker[s]’ and ‘made fiscal management

decisions’ relevant to Plaintiff’s employment and wages” (id. at 8-9 (citing Doc. No. 12 ¶¶ 41-

43)), and that Plaintiff “does not expound elsewhere in the FAC on what decisions Messrs.

Thomas Leaverton and Javier Espinosa made that could expose them to personal liability under

the WPCL” (id. at 9). In response, Plaintiff argues, in sum, that “all of [the Individual



                                                  5
            Case 1:20-cv-00876-YK Document 22 Filed 12/08/20 Page 6 of 8




Defendants] directly participated in the decisions to ignore Plaintiff’s requests, deny him

explanations, redirect his earnings for corporate operations and ultimately to terminate him and

withhold his commissions, in violation of WPCL.” (Doc. No. 18 at 10.)

       C.      Whether the Court Should Dismiss Plaintiff’s Claims as to the Individual
               Defendants

       Upon review of the first amended complaint, the parties’ arguments, and the applicable

law, the Court will dismiss Plaintiff’s claims as to the Individual Defendants. As an initial

matter, the Court notes that the allegations of the first amended complaint are, with limited

exception, asserted generally against all Defendants with no delineation or specificity. Notably

absent from the first amended complaint are any allegations regarding: (1) how the Individual

Defendants were involved in setting the specific terms of Plaintiff’s employment; (2) how the

Individual Defendants are responsible for personnel and payment decisions beyond simply

holding corporate office; or (3) anything the Individual Defendants said or did that led to the

alleged WPCL violation in this case. Plaintiff’s only specific allegations related to the Individual

Defendants are that Defendant Henry Leaverton signed his initial hiring letter (Doc. No. 12 ¶ 9),

his paychecks (id. ¶ 25), and his letter of termination (id. ¶ 27). Otherwise, Plaintiff merely

alleges that the Individual Defendants failed to provide explanations for the calculation of

Plaintiff’s commissions throughout 2017, 2018, and 2019 (id. ¶¶ 21, 29), or that they failed to

pay the same (id. ¶¶ 30-31). 2 Plaintiff also makes the conclusory assertion that by failing to pay



2
  Even if the Court were persuaded that Plaintiff’s minimal allegations regarding Defendant
Henry Leaverton were sufficient to plead individual liability here, Plaintiff’s allegations
regarding Defendants Thomas Leaverton and Javier Espinosa are even more attenuated.
Regarding any activity on the part of Thomas Leaverton, Plaintiff’s only allegation beyond those
related to Defendant’s corporate title is that “Plaintiff has repeatedly requested explanations of
the calculation of his commissions throughout 2017, 2018, and 2019, but Defendants Henry
Leaverton and Thomas Leaverton failed and refused to provide such explanations.” (Doc. No.
12 ¶ 29.) Regarding any activity on the part of Javier Espinosa, Plaintiff only states that “[o]n or
                                                 6
           Case 1:20-cv-00876-YK Document 22 Filed 12/08/20 Page 7 of 8




Plaintiff’s commissions, Defendants “wrongfully used Plaintiff’s unpaid commissions as

operating capital.” (Id. ¶ 32.)

       The Court does not find such limited allegations sufficient to support the imposition of

individual liability here. This Court and others have previously dismissed claims against

individual defendants in WPCL actions for asserting similarly bare allegations. See, e.g., Britton

v. Whittmanhart, Inc., No. 09-CV-1593, 2009 WL 1855325, at *5 (E.D. Pa. June 25, 2009)

(dismissing WPCL claim against individual defendant who was a branch manager and division

president); White, 2007 WL 3491272 at *4 (dismissing WPCL claim against two individual

defendants, including a vice president who signed the plaintiff’s employment agreement).

Plaintiff’s argument appears to be that all corporate office holders are per se responsible for and

authorized to make payroll decisions relating to individual employees, making them personally

liable for any alleged failure to pay compensation owed regardless of whether they were in fact

involved in any decision-making on the subject. The Court does not find support for this

argument in the case law, nor is the Court required to credit conclusory allegations.

Accordingly, the Court will dismiss Plaintiff’s WPCL claim against the Individual Defendants. 3




about March 28, 2019, Plaintiff advised Defendant Espinosa that DSA had not paid Plaintiff and
other sales persons the commissions they were due. Defendant Espinosa failed and refused to
pay same.” (Id. ¶ 30.) Plaintiff has not alleged what personnel management authority Defendant
Espinosa had as chief marketing officer.
3
  The Third Circuit has “instructed that if a complaint is vulnerable to 12(b)(6) dismissal, a
district court must permit a curative amendment, unless an amendment would be inequitable or
futile.” See Phillips v. Cty. of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008) (citing Grayson v.
Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002)). “An amendment is futile if the
amended complaint would not survive a motion to dismiss for failure to state a claim upon which
relief could be granted.” Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000) (citing Smith v.
NCAA, 139 F.3d 180, 190 (3d Cir. 1998), rev’d on other grounds, 525 U.S. 459 (1999)). As the
Court cannot determine at this time that Plaintiff could not plead additional facts to support
liability for the Individual Defendants, this dismissal is without prejudice.
                                                 7
          Case 1:20-cv-00876-YK Document 22 Filed 12/08/20 Page 8 of 8




IV.    CONCLUSION

       For the foregoing reasons, the Individual Defendants’ motion to dismiss (Doc. No. 16)

will be granted. An Order consistent with this Memorandum follows.




                                              8
